EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Young Seok Koo on 02-Apr-2021.
The application has been amended as follows: 
The previous version of the Abstract has been replaced with the following abstract:

--An electric brake system, and more particularly, to an electric brake system and a control method thereof configured for controlling an amount of current applied to a valve in response to a driver's braking intent. 5 The electric brake system according to an embodiment includes a hydraulic pressure circuit; an inlet valve provided in the hydraulic pressure circuit, configured to control the flow of a hydraulic pressure; a pressure sensor configured to sense a leak of the electric brake system; a pedal displacement sensor configured to sense an amount of requested braking according to the deceleration intent of a driver; and10 a controller configured to control an amount of current applied to the inlet valve provided in the hydraulic pressure circuit in which the sensed leak occurs, based on the sensed driver's requested braking amount.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, the prior art of record does not disclose or render obvious an electric brake system comprising a controller configured to receive an amount of requested braking, and in response to detection of leak that affects one of the plurality of flow paths, adjust an amount of current supplied to one of the valves, provided at the one of the plurality of flow paths affected by the leak, based on the received amount of the requested braking so that a degree of closing the one of the valves, provided at the one of the plurality of flow paths affected by the leak, is adjusted according to the received amount of the requested braking.  Regarding independent claim 9, the prior art of record does not disclose or render obvious an electric brake control method comprising: receiving an amount of requested braking; and in response to detection of leak that affects one of a plurality of flow paths connecting between the hydraulic pressure supply device and the wheel cylinders, adjusting an amount of current supplied to one of the valves, provided at the one of the plurality of flow paths affected by the leak, based on the received amount of the requested braking so that a degree of closing the one of the valves, provided at the one of the plurality of flow paths affected by the leak, is adjusted according to the received amount of the requested braking.
Linkner does not disclose that the current supplied to the valve is adjusted so that a degree of closing the valve is adjusted according the received amount of the requested braking in response to a detection of a leak.  Rather, Linkner discloses that the current supplied to the valve is adjusted regardless of whether there is a leak or not (see col. 7, lines 29-32).  
Miyazaki teaches closing valves in response to a determination of a leak (see ¶¶ 0245, 0331-0333), but Miyazaki does not teach adjusting the current supplied to the valve in the circuit determined to be leaking so that a degree of closing the valve is adjusted according the received amount of the requested braking
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

March 26, 2021